       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 1 of 21                      FILED
                                                                                  2021 Feb-09 AM 11:50
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ISRAEL BRIGGS, for the use and                ]
benefit of the UNITED STATES OF               ]
AMERICA,                                      ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]            2:19-cv-01690-ACA
                                              ]
QUANTITECH, INC., et al.,                     ]
                                              ]
      Defendants.                             ]

                          MEMORANDUM OPINION

      Defendant QuantiTech, Inc. (“QuantiTech”), as prime contractor, and Qualis

Corporation (“Qualis”), as subcontractor, contracted with the United States Air

Force to provide technical and management services at bases around the United

States. Qualis hired Plaintiff Israel Briggs to work on a project at an Air Force base

in Florida. After Mr. Briggs challenged what he believed to be irregularities in a

civilian Air Force employee’s supervision of his work, submission of a progress

report, and attention to a cybersecurity vulnerability, Qualis terminated his

employment. Mr. Briggs then filed suit against Qualis and QuantiTech, as joint

employers. (Doc. 1). Mr. Briggs’s amended complaint alleges that Qualis and

QuantiTech violated the whistleblower protection provisions of the federal False
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 2 of 21




Claims Act, the National Defense Authorization Act, and the Florida Whistleblower

Act by firing him for opposing conduct he believed to be fraudulent. (Doc. 43).

      Before the court are two motions to dismiss, one filed by Qualis (doc. 50), and

the other filed by QuantiTech (doc. 55). Because Mr. Briggs has not alleged facts

that, if true, would establish an objectively reasonable belief that Qualis and

QuantiTech were defrauding the government, the court WILL GRANT the motions

to dismiss and WILL DISMISS the amended complaint WITHOUT

PREJUDICE.

      I.     BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012). The court may

also consider documents a plaintiff attaches to a complaint. See Hoefling v. City of

Miami, 811 F.3d 1271, 1277 (11th Cir. 2016) (“A district court can generally

consider exhibits attached to a complaint in ruling on a motion to dismiss . . . .”).

Mr. Briggs attached a number of documents to his amended complaint. (Docs. 43-

1 to 43-14). The court therefore considers them to be part of his pleading and

incorporates their contents into the description of the allegations. See Hoefling, 811

F.3d at 1277.




                                          2
        Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 3 of 21




      Mr. Briggs also attaches a number of documents to his response in opposition

to QuantiTech’s motion to dismiss. (Docs. 57-1 to 57-8). Typically, if the court

considers any evidence outside the pleadings in connection with a motion to dismiss,

the court must convert the motion to one for summary judgment. See Fed. R. Civ. P.

12(d). An exception exists for documents that are of undisputed authenticity and

central to the plaintiff’s claims. Horsley, 304 F.3d 1125, 1134 (11th Cir. 2002).

Neither defendant challenges the authenticity or centrality of the documents.

Moreover, even if the documents were not central to Mr. Briggs’ claims, considering

them is harmless because they do not alter the resolution of the motions to dismiss.

      The Department of Defense contracted with QuantiTech to provide “program

management, analysis, technical, and engineering support to units of the [United

States Air Force] at Eglin Air Force Base,” in Florida. (Doc. 43 at 4 ¶ 18, 7 ¶ 31).

Qualis was a subcontractor. (Id. at 4 ¶ 18, 7 ¶ 31). From November 2017 until May

2018, Qualis employed Mr. Briggs as the Information System Security Manager

working on the subcontract, although he was not formally appointed to that role until

close to the end of his employment. (Id. at 3 ¶ 12, 4 ¶ 19, 8 ¶ 33). One of Mr. Briggs’

responsibilities was working on an “Authorization to Operate” a hardware/software

system related to testing weapon systems. (Id. at 8 ¶¶ 35–36).

      Mr. Briggs expected his supervisor to be Qualis employee Robert Richardson

and that he would work directly with the Air Force’s program manager. (Doc. 43 at



                                          3
          Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 4 of 21




9 ¶¶ 37–38). To his dismay, a different civilian Air Force employee named Robin

Hays began supervising him. (Id. at 9 ¶ 39–40). Mr. Briggs believed that Ms. Hays’

“insertion of herself in Mr. Briggs’s chain of command” and the way she exercised

her authority made his contract with Qualis into a “personal services” contract,

which a federal regulation prohibits absent specific statutory authority. (Id. at 17

¶ 68).    Mr. Briggs believed that Qualis and QuantiTech’s acquiescence in the

conversion of his contract created a conflict of interest that it should have disclosed

to the United States. (Doc. 43 at 18 ¶ 70). He further believed that the failure to

disclose the conflict of interest made Qualis’ and QuantiTech’s claims for payment

fraudulent. (Doc. 43 at 18 ¶ 71).

         In March 2018, Mr. Briggs met with Ms. Hays “to discuss his concerns about

the blurred lines of responsibility” and his belief that gaps in the chain of command

and Ms. Hays’ “inserting herself into the process” were causing delays to the project.

(Doc. 43 at 10 ¶ 45). Ms. Hays responded by writing Mr. Briggs an email stating

that the project manager preferred to have his team bring him relevant information

instead of attending meetings. (Id. at 10 ¶ 46; Doc. 43-2 at 6–7). Mr. Briggs

responded that Ms. Hays was “interfer[ing] and prevent[ing]” him from carrying out

his job because the Air Force Instructions did not describe her job or role. (Doc. 43

at 11 ¶ 47). Ms. Hays acknowledged that the Instructions did not set out her role

and stated that “if this is a stumbling block I don’t know how we are going to get



                                          4
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 5 of 21




past it.” (Id. at 11 ¶ 48; Doc. 43-2 at 4). Ms. Hays later told Mr. Briggs that if he

was not comfortable with her role in the project, she would not assign him as the

Information System Security Manager, even though she lacked the authority to make

that assignment, as only the project manager could issue the appointment. (Doc. 43

at 11 ¶¶ 49–50; Doc. 43-2 at 3).

      Mr. Briggs wrote to Ms. Hays, stating that her threat to reassign him seemed

retaliatory and that the Qualis Site Lead needed to be involved in the conversation.

(Doc. 43 at 12 ¶ 51; Doc. 43-2 at 2). He also alerted both Ms. Hays and the Site

Lead to a cybersecurity vulnerability involving the generation of “bidirectional

traffic.” (Doc. 43 at 12 ¶ 52; Doc. 43-2 at 3). The Site Lead did not respond, but

Ms. Hays did. (Doc. 43at 12 ¶ 53; Doc. 43-2 at 2). She told him that the traffic

through the hub at issue moved in only one direction and asked Mr. Briggs whether

he was comfortable working with her on the project because she did not “feel that

[she could] get this [Authority to Operate] completed if [he wasn’t] comfortable.”

(Doc. 43at 12 ¶ 53; Doc. 43-2 at 2).

      Several days later, Mr. Briggs met with Ms. Hays and her immediate

supervisor to discuss Mr. Briggs’ and Ms. Hays’ concerns. (Doc. 43 at 13–14 ¶¶ 55–

56). Among Mr. Briggs’ concerns were that Ms. Hays did not have an authorized

role in “the process,” that she lacked certifications required to be part of the

cybersecurity team, and that the squadron was not in compliance with certain



                                         5
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 6 of 21




regulations. (Id. at 14 ¶ 56). In an email sent shortly after this meeting, Mr. Briggs

complained to an engineer on the project that he had not been given full authority to

do his job, that he was not able to communicate freely with the project manager, that

Ms. Hays’ priority was doing other projects, “creating bogus progress reports,” and

holding up progress on the project. (Id. at 14 ¶ 57; Doc. 43-4 at 1). In that email,

Mr. Briggs also stated that Ms. Hays had inaccurately entered a progress report

indicating that the project had reached a milestone a month and a half before it

actually reached that milestone. (Doc. 43 at 15 ¶ 58; see Doc. 43-4 at 1).

      In another email to Ms. Hays and the Site Lead, Mr. Briggs stated that the

“Mission Support” team had validated the cybersecurity vulnerability he had brought

up before. (Doc. 43 at 15–16 ¶ 60; Doc. 43-6 at 2). He then emailed the project

manager, with a copy to the Site Lead, mentioning some “cybersecurity concerns”

but discussing only the confusion about roles and responsibilities and the delay in

formally appointing him as the Information System Security Manager. (Doc. 43 at

16 ¶ 61; Doc. 43-7 at 2–4). That day, the project manager appointed Mr. Briggs as

the Information System Security Manager. (Id. at 16 ¶ 62). That was also the day

that Mr. Briggs began a temporary tour of duty with the Air Force Reserves. (Id. at

16 ¶ 63).

      While Mr. Briggs was on his tour of duty with the Air Force Reserves, Qualis

emailed the program manager and another Air Force employee to confirm that, after



                                          6
        Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 7 of 21




unsuccessful attempts to resolve “communication, and roles and responsibilities

issues,” the Air Force no longer required Mr. Briggs’ services as the Information

System Security Manager. (Doc. 43 at 19 ¶ 73; Doc. 43-9 at 2). Qualis received

confirmation the next business day. (Doc. 43 at 19 ¶ 73; Doc. 43-9 at 2). After

Mr. Briggs returned from his tour of duty, he was informed that Qualis was

furloughing him “due to the government customer no longer funding you for your

position” and that he had until April 27 to find a new position within Qualis or be

fired. (Doc. 43 at 19 ¶ 76; Doc. 43-10 at 2). He was ultimately terminated. (Doc.

43 at 22 ¶ 82).

      II.    DISCUSSION

      “To survive a motion to dismiss, the plaintiff must plead ‘a claim to relief that

is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). This standard “does not require detailed factual allegations, but it

demands     more    than   an    unadorned,    the-defendant-unlawfully-harmed-me

accusation.” Id. (quotation marks omitted). “[A] plaintiff’s obligation to provide

the grounds of his entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Twombly,



                                          7
          Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 8 of 21




550 U.S. at 555 (quotation marks and alteration omitted). In other words, the court

must accept all factual allegations, but must disregard “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts.”

Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1246 (11th Cir.

2005).

         1. False Claims Act

         In Count One, Mr. Briggs asserts that Qualis and QuantiTech violated the

False Claims Act, 31 U.S.C. § 3730(h), by firing him for disclosing what he believed

to be fraud. (Doc. 43 at 24–25). He asserts that he believed Qualis, with the consent

of QuantiTech, was defrauding the government by: (1) converting or permitting the

conversion of his employment contract with Qualis into a personal services contract

with the United States, and failing to disclose the resulting organizational conflict of

interest; (2) failing to report a false progress report made by Ms. Hays; and

(3) conspiring with several civilian Air Force employees to conceal cybersecurity

vulnerabilities from the Air Force chain of command, allowing Qualis and

QuantiTech to misrepresent that they were performing as required by their contracts.

(Id. at 15 ¶ 58, 17 ¶ 68, 18 ¶ 70–72).

         The False Claims Act imposes liability on those who make false or fraudulent

claims for payment from the United States. 31 U.S.C. § 3729(a)(1); see Urquilla-

Diaz v. Kaplan Univ., 780 F.3d 1039, 1045 (11th Cir. 2015). It also provides



                                           8
        Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 9 of 21




“whistleblower” protection in the form of a cause of action for an employee

discharged “because of lawful acts done by the employee . . . in furtherance of an

action under this section or other efforts to stop 1 or more violations of this

subchapter.” Id. § 3730(h)(1).

      The standard to state a claim for retaliatory discharge under § 3730(h) is not

entirely clear where, as here, the plaintiff does not allege that the defendants actually

defrauded the government, but instead that his actions were based on what he

believed to be fraud. See Hickman v. Spirit of Athens, Ala., Inc., __ F.3d __, 2021

WL 164322, at *4 (11th Cir. Jan 19, 2021) (noting different standards for

determining what constitutes protected conduct under the current version of

§ 3730(h), but declining to hold what standard applies in the Eleventh Circuit).

Other circuits have adopted a reasonable-belief standard under § 3730(h). Fanslow

v. Chicago Mfg. Ctr., Inc., 384 F.3d 469, 480 (7th Cir. 2004); Wilkins v. St. Louis

Hous. Auth., 314 F.3d 927, 932–33 (8th Cir. 2002); Moore v. Cal. Inst. of Tech. Jet

Propulsion Lab., 275 F.3d 838, 845 (9th Cir. 2002). Moreover, the Eleventh Circuit

has adopted a reasonable-belief standard for claims of retaliatory discharge based on

other federal statutes. See Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th

Cir. 2002) (addressing Title VII of the Civil Rights Act of 1964, the Americans with

Disabilities Act, and the Age Discrimination in Employment Act). Finally, the

parties agree that the reasonable-belief standard is the appropriate standard in this



                                           9
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 10 of 21




case. (Doc. 43 at 5 ¶ 23; Doc. 50 at 8; Doc. 52 at 2–3). Accordingly, the court will

apply that standard.

      The reasonable-belief standard requires the plaintiff to show not only “that he

subjectively (that is, in good faith) believed that his employer was engaged in

unlawful employment practices, but also that his belief was objectively reasonable

in light of the facts and record presented.”         Little v. United Techs., Carrier

Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997) (emphases in original). There

is no dispute that Mr. Briggs has alleged that he subjectively believed the defendants

were defrauding the government. The only question is whether Mr. Briggs has

alleged facts that, taken as true and construed in his favor, would establish that his

subjective belief was objectively reasonable. (See Doc. 50 at 9; Doc. 55 at 21–30).

      The court must “consider the controlling substantive law in this circuit

when . . . assess[ing] whether a plaintiff’s mistaken belief is objectively reasonable.”

Butler v. Ala. Dep’t of Transp., 536 F.3d 1209, 1214 (11th Cir. 2008) (addressing a

Title VII retaliatory discharge claim). To be clear, a plaintiff can prevail on a

retaliatory discharge claim “even if the target of an investigation or action to be filed

was innocent.” Graham Cty. Soil & Water Conservation Dist. v. U.S. ex rel. Wilson,

545 U.S. 409, 416 (2005). Thus, a retaliatory discharge claim will not necessarily

fail simply because the underlying facts are insufficient to state a substantive claim

of fraud under the False Claims Act. But the underlying facts must “be close enough



                                           10
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 11 of 21




to support an objectively reasonable belief” that the defendants were engaging in

fraud. Clover v. Total Sys. Servs., Inc., 176 F.3d 1346, 1351 (11th Cir. 1999).

      An entity seeking payment from the United States violates the False Claims

Act by making “(1) a false statement or [engaging in a] fraudulent course of conduct,

(2) . . . with scienter, (3) that was material, causing (4) the government to pay out

money or forfeit moneys due.” United States ex rel. Bibby v. Mortgage Inv’rs Corp.,

__ F.3d __, 2021 WL 137739, at *3 (11th Cir. Jan 15, 2021) (quotation marks

omitted). Omissions of material information from requests for payment can also be

considered false statements or fraudulent conduct, but only if the claim for payment

“makes specific representations about the goods or services provided” and the

“failure to disclose noncompliance with material statutory, regulatory, or contractual

requirements makes those representations misleading half-truths.” Universal Health

Servs., Inc. v. United States, 136 S. Ct. 1989, 2001 (2016).

      There is no bright line rule for what “material” means. But the Eleventh

Circuit recently instructed that courts should consider, among other relevant factors,

“(1) whether the requirement is a condition of the government’s payment,

(2) whether the misrepresentations went to the essence of the bargain with the

government, and (3) to the extent the government had actual knowledge of the

misrepresentations, the effect on the government’s behavior.” Bibby, __ F.3d __,

2021 WL 137739, at *4. The materiality requirement is important because “[t]he



                                         11
        Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 12 of 21




False Claims Act is not an all-purpose antifraud statute or a vehicle for punishing

garden-variety breaches of contract or regulatory violations.” Universal Health

Servs., 136 S. Ct. at 2003 (citation and quotation marks omitted). “Materiality . . .

cannot be found where noncompliance is minor or insubstantial.” Id.

       Qualis and QuantiTech challenge the reasonableness of Mr. Briggs’ belief that

they were defrauding the government, arguing, among other things, that no

reasonable person could believe fraud had occurred where the allegedly fraudulent

actions originated from a government employee or were disclosed to the

government. 1 (Doc. 50 at 9, 18–20; Doc. 55 at 28–30). This is essentially an

argument that any fraudulent conduct was not material. The court concludes that,

even accepting as true all Mr. Briggs’ factual allegations and construing them in his

favor, he cannot state a claim for retaliatory discharge under the False Claims Act

because none of the statements or omissions that he believed were false or fraudulent

could reasonably be considered material.

       Mr. Briggs’ first theory is that he believed Ms. Hays’ actions in supervising

his work converted his contract with Qualis into a personal services contract with


       1
         QuantiTech also makes persuasive arguments that it cannot be considered Mr. Briggs’
employer. (Doc. 55 at 9–21). The court agrees that, even assuming “joint employer” liability
exists under the False Claims Act and the National Defense Authorization Act, Mr. Briggs has not
alleged any facts showing that QuantiTech exerted control over the terms and conditions of Qualis’
employees. See Peppers v. Cobb Cty., Ga., 835 F.3d 1289, 1300 (11th Cir. 2016). However,
because the court will grant the motions to dismiss on the ground that Mr. Briggs has not alleged
facts showing an objectively reasonable belief that either Qualis or QuantiTech was defrauding the
United States, the court will not address the “joint employer” issue any further.


                                               12
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 13 of 21




the government, giving rise to an organizational conflict of interest that Qualis and

QuantiTech had a duty to disclose to the government. (Doc. 43 at 9 ¶ 41, 17–18

¶ 68–69). He asserts that Qualis and QuantiTech’s failure to disclose the conflict of

interest was a material omission. (See id.). But it is not objectively reasonable to

believe that Qualis and QuantiTech were defrauding the government by withholding

information about what the government itself did. See United States ex rel. Hunt v.

Cochise Consultancy, Inc., 887 F.3d 1081, 1093 n.10 (11th Cir. 2018) (noting that

the government’s knowledge of the underlying facts can show that the misstatements

were immaterial).

      Moreover, even if the government could not be charged with knowledge of

Ms. Hays’ actions, Mr. Briggs’ first theory of fraud amounts to a challenge to Qualis

and QuantiTech’s alleged failure to comply with government regulations, not their

submission of a false or fraudulent claim for payment. Cf. 31 U.S.C. § 3729(a)(1).

And as the Eleventh Circuit has emphasized, “[l]iability under the False Claims Act

arises from the submission of a fraudulent claim to the government, not the disregard

of government regulations or failure to maintain proper internal policies.” Corsello

v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).

      Finally, as Qualis and QuantiTech argue, Mr. Briggs has not alleged facts that,

if true, would show that he had a personal services contract with the government.

(See Doc. 50 at 12–14; Doc. 55 at 24–26). A personal services contract is one that



                                         13
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 14 of 21




creates a direct employer-employee relationship between the government and a

contractor’s personnel.    48 C.F.R. § 37.104(a).      Agencies are prohibited from

“award[ing] personal services contracts unless specifically authorized by statute.”

48 C.F.R. § 37.104(b). As a general rule, a personal services contract exists when

“contractor personnel are subject to the relatively continuous supervision and control

of a Government officer or employee.” Id. § 37.104(c)(1).

      But that general rule is subject to serious limitations. For example, “giving

an order for a specific article or service, with the right to reject the finished product

or result, is not the type of supervision or control that converts an individual who is

an independent contractor (such as a contractor employee) into a Government

employee.”     48 C.F.R. § 37.104(c)(1).         And “[t]he sporadic, unauthorized

supervision of only one of a large number of contractor employees might reasonably

be considered not relevant, while relatively continuous Government supervision of

a substantial number of contractor employees would have to be taken strongly into

account.” Id. § 37.104(c)(2). The regulation also lists a number of factors that can

be used to determine whether a contract is for personal services. Id. § 37.104(d).

      Mr. Briggs’ allegations do not support a reasonable belief that Ms. Hays’

actions converted his employment contract with Qualis into a personal services

contract with the government. He does not allege or argue that the government’s

supervision of his work was improper, but instead that Ms. Hays’ supervision of his



                                           14
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 15 of 21




work was improper because she was not part of the Air Force’s “chain of command.”

(Doc. 43 at 10 ¶ 45, 13 ¶ 55, 17–18 ¶¶ 68–69). He also alleges that because

Ms. Hays required other Qualis employees to sign in and out of work, she assumed

inappropriate control over their work. (Id. at 9 n.11). But even combined and with

all inferences made in his favor, those allegations do not support a reasonable belief

that the government was exerting the type of supervision and control that would

create a direct employer-employee relationship. See 48 C.F.R. § 37.104(c), (d).

      Mr. Briggs’s second theory is that he reasonably believed Qualis and

QuantiTech falsely represented that they were complying with the terms of their

contracts because they did not report Ms. Hays’ alleged submission of a false

progress report. (Doc. 43 at 15 ¶¶ 58–59, 23 ¶ 87). This theory fails for the same

reason as his first theory: it is not reasonable to believe a failure to disclose the

government’s own actions was material. But even if a failure to disclose the

government’s own actions were materialf, it is not reasonable to believe that one

progress report falsely reporting that the project had reached a milestone one and a

half months before the project actually reached that milestone was material. No

allegations in the complaint establish, nor can the court reasonably infer, that a single

progress report was a material requirement of either Qualis’ or QuantiTech’s

contracts. Nor is it reasonable to infer that a single progress report was material to

their claims for payment. Thus, Mr. Briggs’ belief that Qualis and QuantiTech’s



                                           15
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 16 of 21




defrauded the government by failing to disclose the inaccuracy of the progress report

was not objectively reasonable.

      Mr. Briggs’ third theory is that he reasonably believed Qualis and QuantiTech

concealed a conspiracy between themselves and several civilian Air Force

employees to hide a cybersecurity vulnerability from the Air Force, thereby

fraudulently representing that they were performing as required by their contracts.

(Doc. 43 at 18 ¶ 72). According to Mr. Briggs’ own allegations and evidence, he

disclosed this cybersecurity vulnerability to multiple members of the Air Force, and

the mission support team investigated the vulnerability. (Doc. 43 at 15–16 ¶ 60;

Doc. 43-6 at 2).    It is not objectively reasonable to believe that Qualis and

QuantiTech’s failure to disclose information of which the government was already

aware constituted a materially false or fraudulent statement in connection with a

claim for payment. See Hunt, 887 F.3d at 1093 n.10 (noting that the government’s

knowledge of the underlying facts can show that the misstatements were

immaterial).

      Because Mr. Briggs has not alleged facts showing an objectively reasonable

belief that Qualis and QuantiTech were defrauding the government, the court WILL

GRANT their motions to dismiss and WILL DISMISS Count One WITHOUT

PREJUDICE.




                                         16
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 17 of 21




      2. National Defense Authorization Act

      In Count Two, Mr. Briggs’ claim under the National Defense Authorization

Act is identical to his claim under the False Claims Act: he asserts that his

termination was reprisal for disclosing what he believed to be fraud, in violation of

the National Defense Authorization Act, 10 U.S.C. § 2409, by concealing the

personal services contract, the false progress report, and the cybersecurity

vulnerability. (Doc. 43 at 25–26). But although the factual basis for both claims is

identical, the legal framework is slightly different.

      Like the False Claims Act, the National Defense Authorization Act provides

a cause of action for retaliatory discharge. 10 U.S.C. § 2409(c)(2). It prohibits the

discharge of an employee “as a reprisal for disclosing to [certain specified people or

entities] information that the employee reasonably believes is evidence of . . . a

violation of law, rule, or regulation related to a Department [of Defense] contract.”

Id. § 2409(a)(1)(A). By its own terms, the National Defense Authorization Act

requires that the plaintiff’s belief be reasonable. See id.

      Qualis contends that this claim fails for the same reasons as the False Claims

Act retaliatory discharge claim. (Doc. 50 at 10). The court agrees. Because

Mr. Briggs has not alleged facts showing that his belief in the alleged fraud was

objectively reasonable, he has not adequately alleged that he disclosed what he

reasonably believed to be a violation of a law, rule, or regulation related to the



                                           17
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 18 of 21




Department of Defense contracts. See 10 U.S.C. § 2409(a)(1)(A). Accordingly, the

court WILL GRANT the motions to dismiss and WILL DISMISS Count Two

WITHOUT PREJUDICE.

      3. Florida Whistleblower Protection Act

      In Count Three, Mr. Briggs brings a state law claim pursuant to the Florida

Whistleblower Protection Act.        The only possible bases for subject matter

jurisdiction over this claim are diversity jurisdiction, 28 U.S.C. § 1332(a), or

supplemental jurisdiction, id. § 1367(a).       The amended complaint does not

adequately allege the citizenship of the parties, although it does allege facts from

which the court can conclude that the amount in controversy is satisfied. (See Doc.

43 at 3 ¶¶ 9, 14; id. at 4 ¶ 16); Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th

Cir. 2013). Thus, the only clear jurisdictional basis is supplemental jurisdiction.

      Typically, when a court dismisses the claims over which it has original

jurisdiction, it should also decline to exercise supplemental jurisdiction. See 28

U.S.C. § 1367(c)(e); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988);

Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997). In

this case, however, the possibility that the court might have diversity jurisdiction,

the clarity of the outcome of the state law claim, and the interests of judicial economy

and convenience weigh in favor of the court exercising supplemental jurisdiction to

decide Qualis’ and QuantiTech’s motions to dismiss the Florida law claim.



                                          18
        Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 19 of 21




       Mr. Briggs alleges that Qualis and QuantiTech violated the Florida

Whistleblower Protection Act by terminating him after he complained about the

same acts forming the basis of his federal claims. (Doc. 43 at 26–27 ¶¶ 109–11).

Qualis moves to dismiss the Florida Whistleblower Act claim on the ground that

Mr. Briggs has not alleged that he engaged in a protected activity. 2 (Doc. 50 at 10–

20).

       The Florida Whistleblower Protection Act prohibits an employer from

“tak[ing] any retaliatory personnel action against an employee because an employee

has . . . [o]bjected to, or refused to participate in, any activity, policy, or practice of

the employer which is in violation of a law, rule, or regulation.”                   Fla. Stat.

§ 448.102(3). As Qualis notes, Florida courts are split about whether a plaintiff must

establish that the employer actually violated a law, rule, or regulation, or merely that

he had a good faith, reasonable belief that the employer had violated such a law,

rule, or regulation. (Doc. 50 at 10–12); Kearns v. Farmer Acquisition Co., 157

So. 3d 458, 465 (Fla. 2d DCA 2015) (requiring an actual violation); Aery v. Wallace

Lincoln-Mercury, LLC, 118 So. 3d 904, 916 (Fla. 4th DCA 2013) (requiring only a




       2
          QuantiTech’s motion to dismiss focuses on whether it qualifies as Mr. Briggs’ employer
under the Florida Whistleblower Act. (Doc. 55 at 16–17). The court finds QuantiTech’s
arguments persuasive, but does not reach them because it will dismiss the claims based on the
failure to allege a reasonable belief that Qualis and QuantiTech were violating any law, rule, or
regulation.


                                               19
       Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 20 of 21




good faith, objectively reasonable belief).        Under either standard, however,

Mr. Briggs’ claim fails.

      If Florida law requires a plaintiff to establish an actual violation of a law, rule,

or regulation, Mr. Briggs’ claim fails because he does not even attempt to allege an

actual violation of any law, rule, or regulation; he alleges only that, before his

termination, he believed Qualis and QuantiTech were violating the law. (See Doc.

43 at 26 ¶ 109). But even if Florida law permits a plaintiff to prevail by establishing

a good faith, objectively reasonable belief, this claim fails for the same reasons as

Mr. Briggs’ federal claims: he has not alleged any facts from which an employee

could form an objectively reasonable belief that Qualis and QuantiTech violated any

law, rule, or regulation. Accordingly, the court WILL GRANT the motions to

dismiss and WILL DISMISS Count Three WITHOUT PREJUDICE.

      III.   CONCLUSION

      The court WILL GRANT Qualis and QuantiTech’s motions to dismiss and

WILL DISMISS the amended complaint WITHOUT PREJUDICE.

      The court will enter a separate final order consistent with this memorandum

opinion.




                                           20
Case 2:19-cv-01690-ACA Document 59 Filed 02/09/21 Page 21 of 21




DONE and ORDERED this February 9, 2021.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                              21
